Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 1 of 14 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

___________________________________________

KAREEM NELSON,


              Plaintiff,

              v.
                                                       CASE NO.: 1:18-cv-7135

AMPLE HILL VANDERBILT, LLC d/b/a Ample
Hills Creamery, ORROK NOBLE FAMILY TRUST
and KENDALL B. NOBLE, as Trustee of the
ORROK NOBLE FAMILY TRUST,

            Defendants.
___________________________________________


                           COMPLAINT FOR INJUNCTIVE RELIEF

       Plaintiff, KAREEM NELSON (“Plaintiff”) by and through undersigned counsel, and

pursuant to the Federal Rules of Civil Procedure and all other applicable rules, statutes,

regulations and governing legal authorities, hereby files this Complaint and sues AMPLE HILL

VANDERBILT, LLC, a New York limited liability company, d/b/a Ample Hills Creamery,

ORROK NOBLE FAMILY TRUST, and KENDALL B. NOBLE, as Trustee of the ORROK

NOBLE FAMILY TRUST (collectively, hereinafter the “Defendants”) for injunctive relief,

attorney’s fees and costs, including but not limited to disbursements, court expenses and fees,

pursuant to 42 U.S.C. § 12181 et seq. (hereinafter “AMERICANS WITH DISABILITIES ACT”

or “ADA”) and the ADA Accessibility Guidelines 28 C.F.R. Part 36 (hereinafter “ADAAG”),

and for injunctive relief and damages, pursuant to the NEW YORK CITY HUMAN RIGHTS
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 2 of 14 PageID #: 2




LAW (“NYCHRL”), and the NEW YORK STATE HUMAN RIGHTS LAW (“NYSHRL”) and

alleges:



                               JURISDICTION AND VENUE

1. This is an action for declaratory and injunctive relief brought pursuant to Title III of the

   Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

   original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343. This Court

   has supplemental jurisdiction over Plaintiff’s state law claims that arise out of the same

   nucleus of facts and circumstances as the subject federal claims.

2. Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 (B) in that the transaction

   or occurrence giving rise to this lawsuit occurred in New York.

3. The remedies provided by NYSHRL against discrimination are not exclusive and state

   administrative remedies do not need to be exhausted in connection with a lawsuit

   commenced pursuant to the Federal Civil Rights Act.

                                        THE PARTIES

4. At all times material hereto, Plaintiff, KAREEM NELSON, was and is over the age of 18

   years, sui juris, and was a resident of Brooklyn, which is located within the Eastern District

   of New York

5. Mr. Nelson has at all material times suffered from a “qualified disability” under Title III of

   the ADA; Plaintiff is a C-7 C-1 quadriplegic and uses a wheelchair for mobility. Plaintiff

   also has a physical disability within the meaning of the laws of the State of New York.

6. Plaintiff also has a physical disability within the meaning of the laws of the State of New

   York.



                                                2
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 3 of 14 PageID #: 3




7. The Defendants, AMPLE HILL VANDERBILT, LLC, a New York limited liability

   company, d/b/a Ample Hills Creamery (“AMPLE HILLS CREAMERY”), ORROK NOBLE

   FAMILY TRUST, (“ORROK NOBLE TRUST”), and KENDALL B. NOBLE, as Trustee of

   the ORROK NOBLE FAMILY TRUST, are authorized to conduct, and are conducting

   business within the State of New York.

 8. Upon information and belief, AMPLE HILLS CREAMERY is the lessee and/or operator of

     the real property, and the owner of the improvements where the Subject Facility is located,

     which is the subject of this lawsuit, the facility commonly referred to as Ample Hills

     Creamery (hereinafter the “Subject Facility”) located at 623 Vanderbilt Ave, Brooklyn, NY

     11238 (hereinafter and heretofore referred to as “Defendants’ Property”), which also

     maintains and controls the Subject Facility.

9. Upon information and belief, ORROK NOBLE TRUST is the owner, lessor and/or operator

   of the real property, where the Subject Facility is located which is the subject of this lawsuit,

   the facility commonly referred to as Ample Hills Creamery, located at Defendants’ Property,

   and also maintains and controls the Subject Facility. The Subject Facility is a place of “public

   accommodation” as that term is defined under the ADA; specifically, the Subject Facility is

   operated as a ice cream cafe. Upon information and belief, KENDALL B. NOBLE, is a

   Trustee of the ORROK NOBLE FAMILY TRUST and control ORROK NOBLE TRUST.

10. Prior to the commencement of this action, Plaintiff personally visited the Defendants’

   Property with the intention of using the Subject Facility; however, Plaintiff was denied full

   access to, and full enjoyment of the facilities at Defendants’ Property and the Subject

   Facility, and/or any accommodations offered to the public therein in that Plaintiff was

   restricted and limited by his disabilities, and therefore suffered an injury in fact. That,



                                                3
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 4 of 14 PageID #: 4




       Plaintiff continues to desire to visit the Defendants’ Property and/or the Subject Facility in

       the future, but continues to be injured in that he is unable to and continues to be

       discriminated against due to the architectural barriers that remain at the Subject Facility, all

       in violation of the ADA, NYSHRL, and NYCHRL.

11. That all events giving rise to the instant action occurred in the City of New York, State of

       New York. Venue is proper in the Eastern District of New York in that the Defendants’

       Property and Subject Facility are located in the State of New York, County of New York.


                               FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

12. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

       herein.

13. On or about July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

       § 12101, et seq.

14. Congress specifically found, inter alia, that:1

                 a. Some 43,000,000 Americans have one or more physical or mental disabilities, and

                    this number is increasing as the population as a whole is growing older;

                 b. Historically, society has tended to isolate and segregate individuals with

                    disabilities, and, despite some improvements, such forms of discrimination

                    against individuals with disabilities continue to be a serious and pervasive social

                    problem;

                 c. Individuals       with     disabilities       continually   encounter   various   forms   of

                    discrimination, including outright intentional exclusion, the discriminatory effects

                    of architectural, transportation, and communication barriers, overprotective rules

1
    42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                              4
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 5 of 14 PageID #: 5




                      and policies, failure to make modifications to existing facilities and practices,

                      exclusionary qualification standards and criteria, segregation, and relegation to

                      lesser service, programs, activities, benefits, jobs, or other opportunities

               d. Discrimination against individuals with disabilities persists in such critical areas

                      of employment, housing, public accommodations, education, transportation,

                      communication, recreation, institutionalization, health services, voting, and access

                      to public services; and,

               e. The continuing existence of unfair and unnecessary discrimination and prejudice

                      denies people with disabilities the opportunity to compete on an equal basis and to

                      pursue those opportunities for which our free society is justifiably famous, and

                      costs the United States billions of dollars in unnecessary expenses resulting from

                      dependency and non-productivity.

15. Congress explicitly set forth the purpose of the ADA; to wit:2

               (i)       Provide a clear and comprehensive national mandate for the elimination of

                         discrimination against individuals with disabilities;

               (ii)      Provide a clear, strong, consistent, enforceable standards addressing

                         discrimination against individuals with disabilities; and,

               (iii)     Invoke the sweep of congressional authority, including the power to enforce

                         the fourteenth amendment and to regulate commerce, in order to address the

                         major areas of discrimination faced day-to-day by people with disabilities.

16. The congressional legislation provided commercial enterprises with a period of one and a

       half years from the enactment of the statute to implement the requirements imposed under the

       ADA.

2
    42 U.S.C. § 12101(b) (1)(2) and (4).

                                                         5
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 6 of 14 PageID #: 6




17. The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993, if

    Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).3

18. Pursuant to 42 U.S.C. §1281(7) and 28 C.F.R. §36.104, the Subject Facility, which is subject

    to this action is a public accommodation because it provides good and services to the public.

19. Upon information and belief, the Subject Facility has begun operations, and/or has undergone

    substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

    sufficient income to make readily achievable accessibility modifications.

20. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department of

    Justice, Office of Attorney General, promulgated federal regulations to implement the

    requirements of the ADA (the “ADAAG”).4

21. Public accommodations were required to conform to these regulations by January 26, 1992

    (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

    $500,000.00 or less).5

22. The Defendants’ Property and Subject Facility is legally required to be, but is not, in

    compliance with the ADA and/or ADAAG.

23. The Defendants’ Property and Subject Facility are in violation under the ADA, 42 U.S.C. §

    12181 et seq. and 28 C.F.R. § 36.302 et. seq. in that the Defendants are discriminating

    against the Plaintiff, as a result of the following specific violations, which include, but are not

    limited to, the following:

             a. Inaccessible main entrance at the Subject Facility.

             b. Failure to provide an accessible route to the Subject Facility, for navigation by a

                 wheelchair.

3
  42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).
4
  28 C.F.R. Part 36.
5
  42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                  6
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 7 of 14 PageID #: 7




         c. Failure to provide an accessible means of ingress and/or egress, at the main

            entrance of the Subject Facility, for navigation by a wheelchair, in that the

            existing step at the main entrance of the Subject Facility acts as a barrier to

            accessibility.

         d. Failure to provide a ramp for the steps at the main entrance of the Subject Facility.

         e. The required minimum maneuvering clearance is not provided at the main

            entrance door of the Subject Facility.

         f. Non-compliant change in the floor level within the required maneuvering

            clearance at the main entrance door of the Subject Facility.

         g. Inaccessible secondary entrance at the Subject Facility.

         h. Non-compliant existing ramp leading to the door of the secondary entrance of the

            Subject Facility.

         i. Non-compliant slope of the ramp leading to the door of the secondary entrance of

            the Subject Facility in in that it exceeds the maximum slope allowance.

         j. The required landing is not provided at the top of the ramp leading to the door of

            the secondary entrance of the Subject Facility.

         k. The required handrails are not provided at the ramp leading to the secondary

            entrance of the Subject Facility.

         a. Failure to provide an accessible and compliant restroom in the Subject Facility in

            that the following violations were discovered during an inspection of the restroom

            in the Subject Facility:

                 i. Inaccessible water closet in the restroom.

                ii. Non-compliant distance of the water closet from side wall in the restroom.



                                                7
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 8 of 14 PageID #: 8




                 iii. Inaccessible flush control at the water closet in the restroom: non-

                      compliant position of the flush control located at the closed side of the

                      water closet in the restroom.

                 iv. Failure to provide insulation of the pipes and water lines under the

                      lavatory in the restroom.

                  v. Inaccessible mirror in the restroom in that the non-compliant mounted

                      height of the mirror in the restroom exceeds the maximum height

                      allowance.

24. Plaintiff has attempted to access the Defendants’ Property and Subject Facility, but has been

   precluded from accessing the Defendants’ Property and Subject Facility, because of his

   disabilities; specifically, Plaintiff was precluded by physical barriers to access, dangerous

   conditions, and ADA violations existing upon the Defendants’ Property and Subject Facility.

   These violations, which include but are not limited to those enumerated herein, prohibit

   Plaintiff from accessing the Defendants’ Property and Subject Facility, and/or the goods,

   services, facilities, privileges, advantages and/or accommodations offered therein.

25. Remediating the ADA and/or ADAAG violations set forth herein is both technically feasible

   and readily achievable.

26. Plaintiff intends to visit the Defendants’ Property and Subject Facility, again in the future

   (immediately upon Defendants’ compliance with an Order of this Court requiring that

   Defendants remedy the subject ADA violations) in order to utilize all of the goods, services,

   facilities, privileges, advantages and/or accommodations offered at the Defendants’ Property

   and Subject Facility; however, in light of his disability, unless and until the Defendants’

   Property and Subject Facility, is brought into compliance with the ADA, Plaintiff will remain



                                                  8
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 9 of 14 PageID #: 9




   unable to fully, properly, and safely access the Defendants’ Property and Subject Facility,

   and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

   therein.

27. As a result of the foregoing, Defendants have discriminated against, and continue to

   discriminate against the Plaintiff, and others similarly situated, by denying access to, and full

   and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

   accommodations of the Defendants’ Property and/or Subject Facility. Defendants’

   discrimination is specifically prohibited by 42 U.S.C. § 12182, et seq.

28. Moreover, Defendants will continue to discriminate against Plaintiff, and others similarly

   situated, until it is compelled by this Court to remove all physical barriers upon the

   Defendants’ Property and Subject Facility, which violate the ADA and/or ADAAG,

   including but not limited to those specifically set forth herein, and to make the Defendants’

   Property and Subject Facility, accessible to and usable by persons with disabilities, including

   Plaintiff.

29. Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and reasonably

   anticipates that he will continue to suffer irreparable harm unless and until Defendants are

   required to remove the physical barriers, dangerous conditions, and ADA and/or ADAAG

   violations that exist upon the Defendants’ Property and Subject Facility, including but not

   limited to those set forth herein.

30. This Court is vested with authority to grant injunctive relief sought by Plaintiff herein,

   including entry of an order requiring alteration and modification of the Defendants’ Property

   and Subject Facility, so as to make readily accessible to and useable by individuals with




                                                9
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 10 of 14 PageID #: 10




       disabilities, including but not limited to Plaintiff to the extent required by ADA and/or

       ADAAG.

 31. Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecution of

       this action, and has agreed to pay counsel reasonable attorney’s fees, costs, and litigation

       expenses, all of which are recoverable against the Defendants.6

                                     SECOND CAUSE OF ACTION
                                    VIOLATIONS OF THE NYSHRL

 32. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

       herein.

 33. The New York State Human Rights Law provides:

                    It shall be an unlawful discriminatory practice for any person,
                    being the owner, lessee, proprietor, manager, superintendent, agent
                    or employee of any place of public accommodation...because of
                    the … disability … of any person, directly or indirectly, to refuse,
                    withhold from or deny to such person any of the accommodations,
                    advantages, facilities or privileges thereof … to the effect that any
                    of the accommodations, advantages, facilities and privileges of any
                    such place shall be refused, withheld from or denied to any person
                    on account of … disability … 7

 34. The Defendants’ Property and Subject Facility is a place of public accommodation as defined

       by the NYSHRL.

 35. Plaintiff visited the Defendants’ Property and Subject Facility and encountered architectural

       barriers as described herein.

 36. By maintaining architectural barriers that discriminate against people with disabilities

       through the actions described above, Defendants have, directly or indirectly, refused,

       withheld, and/or denied to Plaintiff, because of his disability, the accommodations,


 6
     42 U.S.C. §§ 12205, 12117
 7
     NYS Exec. Law § 296 (2) (a).


                                                     10
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 11 of 14 PageID #: 11




       advantages, facilities or privileges thereof provided at the Defendants’ Property and Subject

       Facility. Failure on the part of Defendants to act to identify and remove barriers can be

       construed as an act of “negligent per se.”

 37. Plaintiff has been damaged and will continue to be damaged by this discrimination as more

       fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to N.Y.

       Exec. Law §297, including for damages pursuant to § 297(9) thereof.

                                      THIRD CAUSE OF ACTION
                                    VIOLATIONS OF THE NYCHRL

 38. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

       herein.

 39. The NYCHRL provides:

                   It shall be an unlawful discriminatory practice for any person, being the owner,
                   lessee, proprietor, manager, superintendent, agent or employee of any place or
                   provider of public accommodation because of the actual or
                   perceived…disability…of any person, directly or indirectly, to refuse, withhold
                   from or deny to such person any of the accommodations, advantages, facilities or
                   privileges thereof…to the effect that any of the accommodations, advantages,
                   facilities and privileges of any such place or provider shall be refused, withheld
                   from or denied to any person on account of …disability…8

 40. Defendants are in violation of the NYCHRL by denying the Plaintiff full and safe access to

       all the accommodations, benefits and services of Defendants’ Property and Subject Facility.

                                    ATTORNEYS’ FEES AND COSTS

 41. Plaintiff has been obligated to retain the undersigned attorneys for purposes of filing and

       prosecuting this lawsuit. Pursuant to the ADA and NYCHRL, Plaintiff is entitled to have his

       reasonable attorneys’ fees, costs and expenses paid by the Defendants.

 42. Plaintiff respectfully requests a judgment pursuant to N.Y. Exec. Law § 297, including

       compensatory damages contemplated by § 297(9)

 8
     NYC Admin Code § 8-107(4)(a)

                                                    11
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 12 of 14 PageID #: 12




                                            DAMAGES

 43. Plaintiff demands One Thousand Dollars ($1,000.00) in compensatory damages based on

    Defendants’ violation of the NYSHRL and the NYCHRL.

                                      INJUNCTIVE RELIEF

 44. Plaintiff will continue to experience unlawful discrimination because of Defendants’ failure

    to comply with the ADA, the NYSHRL and NYCHRL.

 45. Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to grant

    injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

    to alter the Defendants’ Property and Subject Facility so that they are made readily accessible

    to, and useable by, all individuals with disabilities, including Plaintiff, as required pursuant to

    the ADA, the NYSHRL, NYCHRL, and closing the facilities until the requisite modifications

    are complete.

 46. Therefore, injunctive relief is necessary to order Defendants to alter and modify their place of

    public accommodation, their policies, business practices, operations and procedures.

 47. Injunctive relief is also necessary to make the Subject Premises readily accessible and

    useable by Plaintiff in accordance with the ADA, the NYSHRL and the NYCHRL.

        WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

 severally, and requests the following injunctive and declaratory relief:

                a) A declaration that the Defendants’ Property and Subject Facility owned,

                    leased, operated, controlled and/or administrative by Defendants are in

                    violation of the ADA, the NYSHRL and the NYCHRL;

                b) An Order requiring Defendants to evaluate and neutralize their policies,

                    practices and procedures towards individuals with disabilities, for such



                                                  12
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 13 of 14 PageID #: 13




                reasonable time to allow the Defendants to undertake and complete corrective

                procedures to Defendants’ Property and the Subject Facility;

             c) An Order requiring Defendants undertake and complete a program of

                corrective remodeling, reconstruction, and other such actions as may be

                necessary, to remediate and eliminate all ADA and ADAAG violations found

                at trial to be present upon the Defendants’ Property and the Subject Facility;

             d) An Order requiring Defendants to alter their facilities and amenities to make

                them accessible to and useable by individuals with disabilities as required

                pursuant to Title III of the ADA, the ADAAG, and by NYSHRL and the

                NYCHRL;

             e) Requiring that the Subject Facility be closed to the general public until such

                time as it complies with all ADA, ADAAG, NYSHRL and the NYCHRL

                requirements, including but not limited to complete remediation of physical

                barriers to access on the Defendants’ Property and the Subject Facility;

             f) An Order issuing a permanent injunction ordering Defendants to close the

                Subject Premises and cease all business until Defendants remove all violations

                under the ADA, NYSHRL and the NYCHRL, including but not limited to the

                violations set forth herein;

             g) An award of reasonable attorneys’ fees, costs, disbursements and other

                expenses associated with this action, in favor of the Plaintiff;

             h) An award of damages in favor of Plaintiff in the maximum amount permitted

                by the NYSHRL and/or NYCHRL, as well as, compensatory and punitive

                damages; and



                                               13
Case 1:18-cv-07135-WFK-RML Document 1 Filed 12/14/18 Page 14 of 14 PageID #: 14




              i) For such other and further relief that this Court deems just, necessary and

                 proper.



 Dated: December 14, 2018                        Respectfully Submitted,
                                                 Bashian & Papantoniou, P.C.
                                                 Attorneys for Plaintiff
                                                 500 Old Country Road, Ste. 302
                                                 Garden City, NY 11530
                                                 Tel: (516) 279-1554
                                                 Fax: (516) 213-0339

                                                 By: /s/ Erik M. Bashian, Esq.
                                                 ERIK M. BASHIAN, ESQ. (EB7326)
                                                 eb@bashpaplaw.com




                                            14
